SUMMARY ORDER
Appellant Godson Akran brought this suit pursuant to the Federal Tort Claims Act. Akran alleged that the United States falsely imprisoned him by arresting and detaining him during the pendency of removal proceedings. Finding that the detention was legally privileged, the district court granted the United States’ motion to dismiss for failure to state a claim. This appeal followed.
We AFFIRM on the ground that Akran’s Complaint fails to adequately allege a cause of action. Akran’s contention that immigration officials knew or should have known that he was a United States citizen is conclusory and implausible. We have considered Akran’s remaining arguments and find them to be without merit.